 In the Matter of MASSEY CONCRETE PRODUCTS COMPANYandUNITEDSTEELWORKERS OF AMERICA, CIOCase No. 10-R-1138.-Decided May 6, 1944Mr. Wilburt H. Desmond,of Birmingham, Ala., for the Company.Messrs. R. E. FarrandW. J. Shewmake,of Birmingham, Ala., forthe Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, affili-ated with the C. I. 0., herein called the Union, alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Massey Concrete Products Company, Birmingham, Ala-bama, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before John H.Garver, Trial Examiner. Said hearing was held at Birmingham,Alabama, on April 10, 1944.The Company and the Union appeared,participated, and-were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Subsequentto the hearing the Company filed a motion for the correction of certainerrors in the transcript.No objection having been made, the motionis hereby granted and the transcript is ordered corrected accordingly.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGSOF FACT1.THE BUSINESSOF THE COMPANYMassey Concrete Products Company, a Delaware corporation, op-erates a plant at Birmingham, Alabama, where it is engaged in the56 N L. R. B, No. 69..345 346DECISIONS .OF NATIONAL -LABOR RELATIONS BOARDmanufacture of pre-cast concrete railroad supplies; the Birminghaiiiplant is the only plant involved herein.Annually, the Company usesraw materials valued in excess of $100,000 at its Birmingham plant, asubstantial portion of which is shipped to the plant from points outsidethe State of Alabama.During the past 9 months, the Company hasshipped finished products valued in excess of $225,000 from its Bir-mingham plant to points outside the State of Alabama.Such finishedproducts are used in the maintenance and operation of the SouthernRailway, Seaboard Airline Railway, Louisville and Nashville Rail-road, Nashville Chattanooga & St. Louis Railway, Central of GeorgiaRailway, Illinois Central R. R., and the various branches and sub-sidiaries of the aforementioned 'railroads.We find that the Companyis engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDUnited Steelworkers of America, is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.III.THE QUESTION CONCERNING REPRESENTATION'The Company has refused to grant recognition to the Union as theexclusive bargaining representative of its production and maintenanceemployees until the Union has been certified by the Board.A statement prepared by a Field Examiner, introduced in evidenceat the hearing, indicates that the Union represents a substantial num-ber of employees in the unit hereinafter found to be appropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITIn substantial accordance with the stipulation of the parties, we findthat all production and-maintenance employees of the Company atits Birmingham, Alabama, plant, on hourly and daily rate, but exclud-ing clerical employeesand supervisory employees who have authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action,2 consti-iThe Field Examiner reported that the'Union submitted 26 authorization cards.TheCompany's pay roll of March 25, 1944,shows that there 'are approximately 28 employees inthe unit alleged by the Union to be appropriate.2 The record shows that J. F. Campbell,Lee Gregory,and Walter Harris are such super-visory employees and they shall be excluded from the unit. MASSEY CONCRETE PRODUCTS COMPANY347tute a unit appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) ofthe Act.V. THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.,DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the. investigation to ascertain representa-tives for the purposes of collective bargaining, with Massey ConcreteProducts Company, Birmingham, Alabama, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and supervi-sion of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, who -were employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including- employees in the armed forces of the UnitedStates who present themselves in person at the-polls, but excluding anywho have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of election, to determine whetheror not they desire to be represented by United Steelworkers of America,affiliated with the C. I. 0., for the purposes of collective bargaining.